Case 1:16-cv-01479-DEW-JPM Document 131-1 Filed 05/13/20 Page 1 of 2 PagelD #: 1056

United Stiles District Court
western District OF /ousiAne
Mlevradr 14 Qintision

 

Sean Wesley ro Se aw h-cth'm
Versus
LAS Mle roy etralt Co, efh Li 1b-Cy—a/979

Exhibits; Exh bite
Ao Supple meitto/ Kes Dpnses FO ke guest For
Pro duction OF « OCU met «so cecpel-S
|. Lo SAle Corcectromp] Conter— Lustitupore
af hilicy mom Healfheme . pa enn fal F
Qa. IAShle MpAns gement Corypouy , The /ou-
Sioa “D eppctneilt OF Dorrect ass find &
DBR lashlle facish law brfrtee pent CO-
wteact Fo opecate Lbsille Corr ectrona)
Center ee a Pele lS
Sta) La SAdle neg ernest Company , The _[00S-
thins. old» Ardment 0 Orcectiods Md Jack-
Sor VArish daw Ex forcement District Con-
tract to oper ake Bekson forsh Corceef-
Soh! Coder oes soe pl- XO
(D.umAnsweced ALP Edpce) oe eee fi Al

 
 

a (e
Case 1:16-cv-01479-DEW-JPM Document 131-1 Filed 05/13/20 Page 2 of 2 PagelD #: 1057

4. Lasplle patnag emedt  Companyy Th
ours rAne Du pice OF Corr ecLions am of
ConCocdin Parish laws bn force mest _
Disterct ti Opecatn Xx Wer Conrectioval
Cater 2. 2 wn 2 ee ee Pol - a7
heidi Prog ement Co noptny , The
10.Ns i fns Diepartmet Of Oh odors Ome
Chtborse farish law En forcemest Dest
“rif dh operate  Kiver  Correctiantd
| Coie. 5 we a ee ne f. [A/S
6. [4 Sie Pitragemen Go rrpasy , B The
Louis Ane Department oF CLorrecfions and
_pradison frrish lau Lrfictoment date
tes Conteret foo pecafe popchson  Ukrish
Correction! Ceitder 2. fp J- 27
Qapnadison Correchini! Confer’ tea lta
Care Polity - HC-Il pl
(b) Doc Heelth care Pokey = No.He-098 wm
Corarnupics lo pnd Contagious DIS Cases
_Qned inspection Comfco| ad pte ol on by by
MndiSon Phrish Detewton Canter ~ Yet
Not followed .. - .. .- - ~ pe A- VY

May 2, A020 - Sehr Wes ley "370598
